Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meng H. Pua on 05/25/2021.

Examiner’s amendment
1.(Currently Amended) A method for allocating persistent scheduling resources, 
comprising:
generating a list of resource allocation for persistent scheduling, 
wherein the list of resource allocation for persistent scheduling comprises:
mapping relationships each between a persistent scheduling 
resource and a Transmission Time Interval (TTI) length, wherein each TTI length is less than or equal to 1ms; or,
wherein the list of resource allocation for persistent scheduling comprises:
mapping relationships each between the 
, thethe 
transmitting the list of resource allocation for persistent scheduling to a terminal,
wherein at a transmission time occasion corresponding to a periodicity of persistent scheduling, the the the the the 

2.    (Original) The method according to claim 1, wherein the mapping relationships are determined according to one or a combination of following factors:
a requirement for different TTI lengths, optional TTI lengths, and air-interface resources allocated for persistent scheduling.

3.    (Original) The method according to claim 1, wherein transmitting the list of resource allocation for persistent scheduling to the terminal comprises:
transmitting the list of resource allocation for persistent scheduling to the terminal in a unicast mode; or
transmitting the list of resource allocation for persistent scheduling to a group of terminals in one or more control commands.


a transmission direction, a periodicity, a resource position, a Modulation and Coding Scheme (MCS), and an activation state.

5.    (Currently Amended) A method for transmitting data over persistent scheduling resources, comprising:
determining a list of resource allocation for persistent scheduling, 
wherein the list of resource allocation for persistent scheduling comprises:
 mapping relationships each between a persistent scheduling resource and
 a TTI length, wherein each TTI length is less than or equal to 1ms; or,
wherein the list of resource allocation for persistent scheduling comprises: mapping relationships each between the the
 the 
determining, at a transmission time occasion corresponding to a periodicity of persistent scheduling, the persistent scheduling resource according to the the thethe
 transmitting data over the persistent scheduling resources.


7. (Original) The method according to claim 5, wherein,

the channel condition is determined by a terminal according to a downlink Channel Quality Indicator (CQI) and is determined by a network side device according to the CQI fed back by the terminal, to determine a persistent scheduling resource for downlink transmission from the network side device to the terminal; or, the channel condition is determined by the network side device according to downlink channel quality derived from channel quality measurement performed by the network side device based on an uplink pilot signal or uplink data transmitted by the terminal, and is determined by the terminal according to a measurement of downlink channel quality by the terminal, to determine the persistent scheduling resource for downlink transmission from the network side device to the terminal; or the channel condition is determined by the terminal according to uplink channel quality derived from measurement of the downlink channel quality by the terminal, and is determined by the network side device according to the CQI fed back by the terminal, to determine a persistent scheduling resource for uplink transmission from the terminal to the network device; or,
the channel condition is determined by the terminal according to the uplink channel quality derived from measurement of the downlink channel quality by the terminal, and is 

the channel condition is determined by the terminal according to feedback of the network side device on the uplink channel quality measurement performed by the network side device based on the uplink pilot signal or the uplink data transmitted by the terminal, and is determined by the network side device according to the channel quality measurement performed by the network side device based on the uplink pilot signal or the uplink data transmitted by the terminal, to determine the persistent scheduling resource for uplink transmission from the terminal to the network device.

8.    (Original) The method according to claim 5, wherein,
the channel condition is determined by a receiver according to measurement of quality of a channel from a transmitter to the receiver performed by the receiver, and is determined by the transmitter according to feedback of the receiver on the measurement of the quality of the channel from a transmitter to the receiver; or 
the channel condition is determined by the receiver according to the measurement of the quality of the channel from the transmitter to the receiver performed by the receiver, and is determined by the transmitter through channel reciprocity according to measurement of quality of a channel from the receiver to the transmitter performed by the transmitter.



a transmission direction, a periodicity, a resource position, an MCS, and an activation state.

23. (Currently Amended) A device for transmitting data over persistent scheduling resources, comprising: 
a transceiver;
a memory storing one or more instructions; and 
a processor configured to execute the one or more instructions to: 
determine a list of resource allocation for persistent scheduling, 
wherein the list of resource allocation for persistent scheduling comprises:
 mapping relationships each between a persistent scheduling resource and 
a TTI length, wherein each TTI length is less than or equal to 1ms; or,
wherein the list of resource allocation for persistent scheduling comprises: mapping relationships each between the 
 the 
determine, at a transmission time occasion corresponding to a periodicity of persistent scheduling, the the the the 
control the transceiver to transmit data over the persistent scheduling resources.

24. (Previously Presented) The device according to claim 23, wherein the processor is further configured to execute the one or more instructions to:
use each TTI length configured semi-statically or dynamically by a network side device, when determining each persistent scheduling resource according to the mapping relationship in the list of resource allocation for persistent scheduling at a time occasion corresponding to each periodicity of persistent scheduling.

27. (Previously Presented) The device according to claim 23, wherein each persistent scheduling resource comprises one or a combination of:
a transmission direction, a periodicity, a resource position, an MCS, and an activation state.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412